Edwin B. Lynde, J.
This is a proceeding under article 78 of the Civil Practice Act to compel the respondents to grant petitioner additional credits on the rating received by him on a promotional examination for the position of Sergeant in the Nassau County Police Department. The petitioner bases his right to the preference on his status as a disabled war veteran.
The petitioner was appointed to the police force on April 16, 1956, after successfully passing the required patrolman’s examination. When petitioner took this examination, he applied for and obtained five additional points on his final rating as a honorably discharged veteran. At the time, he made no claim for another five points to which he was entitled as a disabled veteran. On November 3, 1962, the petitioner passed a promotional examination for appointment as a Sergeant, and applied for additional credits on his rating as a disabled veteran.
The relief requested by petitioner is not available. Subdivision 4 of section 85 of the Civil Service Law provides in part that “ no person who has received a permanent original appointment or a permanent promotion in the civil service * * * on which he was allowed the additional credit granted by this section, either as a veteran or disabled veteran, shall thereafter be entitled to any additional credit * * * either as a veteran or a disabled veteran.” The credits allowed to veterans under the statute can only be used once. They must be used in their entirety or not at all. The statute does not provide for the splitting or apportionment of the credits, and once used the *668preference is exhausted. (Matter of Gorman v. Schechter, 10 Misc 2d 173.) Furthermore, the petition in this case was not timely commenced, and is barred. (CPLR, § 217). The petition is dismissed.